467 F.2d 483
73-1 USTC  P 9113
The TAYLOR-WINFIELD CORPORATION, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 72-1409.
United States Court of Appeals,Sixth Circuit.
Oct. 24, 1972.

1
John C. Klotsche, Chicago, Ill., for petitioner-appellant; Thomas M. Haderlein, Chicago, Ill., on brief; Baker & McKenzie, Chicago, Ill., of counsel.


2
Charles E. Anderson, Atty., Tax Div., Dept. of Justice, Washington, D. C., for respondent-appellee; Scott P. Crampton, Asst. Atty. Gen., Richard W. Perkins and Meyer Rothwacks, Attys., Tax Div., Dept. of Justice, Washington, D. C., on brief.


3
Before EDWARDS and MILLER, Circuit Judges, and BRATCHER,* District Judge.

ORDER

4
On consideration of the briefs of the parties and the files and records in this case; and


5
Finding that the appellate issues have been fully and accurately dealt with by the opinion of the Tax Court, 57 T.C. 205 (November 8, 1971),


6
The decisions of the Tax Court are affirmed for the reasons set forth in the Tax Court opinion just cited.



*
 Honorable Rhodes Bratcher, United States District Judge for the Western District of Kentucky, sitting by designation